DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           
Response to Amendment
Arguments/Remarks (3/17/2021) amended claims 1, 3, 11 and 16, canceled claim 4 and added new claim 21. 
Examiner acknowledges applicant summary of interview (1/6/2021).  Examiner conducted another interview (6/28/2021, see attachment).
Claims 1-3 and 5-21 are currently pending in this final office action. 

Response to Arguments
Applicant’s arguments (3/17/2021) with respect to rejection of claims 1-20 under 35 USC 103 have been fully considered and are found persuasive.  Prior  rejection is withdrawn. 
    Re rejection of claims under 35 USC 101, Applicant arguments relative to step 2A, prongs 1 and 2, and step 2B (pgs 11-24) are not found persuasive, and are addressed collectively, below.   
     Initially, Examiner respectfully notes that applicant arguments concerning mathematical concepts or mental processes are rendered moot, as Examiner has not presented arguments asserting these categories.  

    Further, contrary to applicant assertion about improving technology or computer functioning, the claims recite receiving and evaluating of data and do not reflect an improvement to network or device security. Not evident is how the gathering and evaluating of the data improves computer functioning, as data gathering, receiving,  and 
   Therefore, the claim does not recite limitations that are indicative of integration into a practical application or that recite significantly more than the abstract idea.  

Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 5-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon or an abstract idea) and does not integrate the judicial exception into a practical application or include an inventive concept that is something significantly more than the judicial exception.   
Claim 1 recites a device comprising one or more memories and one or more processors communicatively coupled to the one or more memories; claim 11 recites a 
        Claim 1 is considered representative of the claimed invention. 
    Claim 1 recites a device, comprising:
        one or more memories; and one or more processors, communicatively coupled to the one or more memories, configured to:
           receive, from a user device, an application to extend credit to a user of the user device, or a request to approve a transaction;
          obtain, from the user device and after receiving the application to extend credit or the request, device identification information associated with the user device, and data regarding a network to which the user device is communicatively connected;  
        wherein the device identification information and the data regarding the network are obtained via a trust application configured to detect an issue with the network;
          receive, from a second device and via the trust application, a first score associated with the user device, and a second score associated with the network, after obtaining the device identification information and the data regarding the network;
         wherein the second score is based on one or more scores, provided to the second device from one or more other user devices, relating to a level of trustworthiness of the network;
        determine whether credit is to be extended to the user, or whether the transaction is to be approved, based on the first score and the second score; and
        perform an action based on determining whether credit is to be extended to the user or based on determining whether the transaction is to be approved.
    The claim limitations above, excluding the italicized limitations, recite steps that make determinations about requests for extending credit or approving a transaction.  Under a broadest reasonable interpretation, the steps - determine whether credit is to be extended to the user, or whether the transaction is to be approved, based on the first score and the second score; and perform an action based on determining whether credit is to be extended to the user or based on determining whether the transaction is to be approved - recite a fundamental economic practice - making determinations about requests for extending credit or approving a transaction - in that information is considered to determine whether to extend credit to a user and an action is taken based on the determination.  This also fits the category of certain methods of organizing human activity as a commercial interaction is described here. Moreover, the steps are undertaken as a means to evaluate risk of engaging in a financial transaction.  Considering the claim as a whole, the recitation of computer elements - i.e., device comprising one or more memories; and one or more processors, a user device, trust application(software), network  - do not necessarily restrict the claim from reciting an abstract idea.   Thus, the claim recites an abstract idea. (Step 2A-Prong 1: Yes) 
    Regarding Step 2A, Prong 2, the judicial exception (abstract idea) is not integrated into a practical application because the additional elements – device comprising one or more memories; and one or more processors, devices (user, second), trust application (software), network – result in no more than simply applying the abstract idea using generic computer elements.   The computer elements are recited at a high level of generality and under a broadest reasonable interpretation comprises a generic computer arrangement  (see, e.g., specification, paras 2, 13-16, 37, 63, fig. 1-3, describing processors, software, devices and network). The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). The judicial exception is not integrated into a practical application because these additional elements are merely used as tools to implement the abstract idea which does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to an abstract idea.  (MPEP 2106.05(f)).  (Step 2A Prong 2: NO). 
   Further, under step 2A, Prong 2, the judicial exception is not integrated into a practical application because the additional limitations (excluding the italicized language) – receive, from a user device, an application to extend credit to a user of the user device, or a request to approve a transaction; obtain, from the user device and after receiving the application to extend credit or the request, device identification information associated with the user device, and data regarding a network to which the user device is communicatively connected, wherein the device identification information and the data regarding the network are obtained via a trust application configured to detect an issue with the network; receive, from a second device and via the trust application, a first score associated with the user device, and a second score associated with the network, after obtaining the device identification information and the data regarding the network, wherein the second score is based on one or more scores, provided to the second device from one or more other user devices, relating to a level of trustworthi-ness of the network - recite insignificant extra-solution activity (i.e., data gathering) to the judicial exception.  These activities are incidental to the primary process (performance of the abstract idea) (see MPEP 2106.05(g)) and do not impose any meaningful limits on practicing the abstract idea.   Therefore, the claim is directed to an abstract idea that is not integrated into a practical application (Step 2A Prong 2: NO).    
    For similar reasons, under step 2B, the additional elements - device comprising one or more memories; and one or more processors, devices (user, second), trust application (software), network - do not amount to significantly more than the abstract idea as they merely recite tools used to implement the abstract idea (MPEP 2106.05(f)).     (Step 2B: No)
   Further, as the additional limitations, as recited above  – receive (application), obtain  (identification information, data) and receive (scores) (i.e., data gathering) - are considered insignificant extra-solution activity in Step 2A, these are re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field based on court decisions. Court decisions cited in MPEP 2106.05 (d)(II) and 2106.05(g)  show activity that courts have found to be well understood, routine, conventional function when claimed in a merely generic manner or as insignificant extra-solution activity (as in the instant case) (see, e.g., See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Accordingly, a conclusion that the recited additional elements of data gathering  are well understood, routine, conventional activity is supported under Berkheimer Option 2. (Step 2B: NO)       
   Similar arguments, as applied to claim 1, are applicable to method claim 11 and non-transitory computer readable medium claim 16, as the concepts and limitations are similar. 
Regarding the dependent claims, which are also rejected under 35 USC 101: 
    Dependent claims 2 (determine whether credit is to be extended…), 5, 8 and 21 (more information about determining steps and performing the action) further detail the abstract idea that is present in independent claim 1 and thus correspond to fundamental economic practice and hence are abstract for the reasons presented above. These dependent claims do not include any additional elements that integrate the abstract idea into a practical application or that are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.
   Dependent claims 2 (obtain information re location), 3, 6, 7, 9 (transmit data- notification) and 10 add additional elements further describing the insignificant extra-solution activity (received/obtain data, transmit data), for which arguments presented for claim 1 are applicable.   These dependent claims do not include any additional elements that integrate the abstract idea into a practical application or that are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, claims 2, 3 and 5-10 are directed to an abstract idea and are not patent eligible.    
     Dependent claims 12-15 further detail the abstract idea that is present in independent claim 11 and thus correspond to fundamental economic practice and hence are abstract for the reasons presented above. The claims further describe determining scores and whether to approve/deny a request for a transaction. These dependent claims do not include any additional elements that integrate the abstract idea into a practical application or that are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, claims 12-15 are directed to an abstract idea and are not patent eligible.
   Dependent claims 17 and 20 (further describing approving/rejecting transaction) further detail the abstract idea that is present in independent claim 16 and thus correspond to fundamental economic practice and hence are abstract for the reasons presented above. Dependent claims 18 (provide data…) and 19 (received score) add additional elements further describing the insignificant extra-solution activity (received/obtain data, transmit data), for which arguments presented for claim 1 are applicable.   These dependent claims do not include any additional elements that integrate the abstract idea into a practical application or that are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, claims 17-20 are directed to an abstract idea and are not patent eligible.
   Therefore, for the reasons presented above, claims 1-3 and 5-21 are not patent eligible under 35 USC 101.

Conclusion
      THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL A SEE whose telephone number is (571)272-9742.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAROL A SEE/Examiner, Art Unit 3696                                                                                                                                                                                                                                                                                                                                                                                                             /RAJESH KHATTAR/Primary Examiner, Art Unit 3693